Case 1:19-cr-00177-RCL Document5 Filed 05/28/19 Page 1 of 13

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO. 19-mj-136 (GMH)
Vv.
ANTOINETTE GILMORE,
Defendant.
GOVERNMENT’S MEMORANDUM IN SUPPORT OF PRETRIAL DETENTION
The United States of America, by and through its Attorney, the United States Attorney for
the District of Columbia, respectfully moves this Court to order the pretrial detention of defendant
Antoinette Gilmore, and in support thereof, submits this memorandum providing an overview of
the investigation which led to the May 24, 2019 indictment of the defendant for illegal possession
of a firearm. In support thereof, we submit as follows:
I PROCEDURAL BACKGROUND
On May 21, 2019, the defendant was arrested by members of the D.C. Metropolitan Police
Department (MPD) for illegal possession of a firearm. On May 22, 2019, a criminal complaint
was filed in this Court charging the defendant with one count of Unlawful Possession of a Firearm,
in violation of 18 U.S.C. § 922(g)(1). The defendant appeared for an initial appearance on the
complaint that same day. The defendant was held pursuant to the government’s request for
detention under 18 U.S.C. § 3142(f)(1)(E) and 18 U.S.C. § 3142(d)(1)(A) iii). A preliminary and
detention hearing was scheduled for May 28, 2019 at 1:45 p.m. On May 24, 2019, a grand jury
returned an indictment charging defendant Antoinette Gilmore with one count of Unlawful

Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1). A copy of the (unsigned)
Case 1:19-cr-00177-RCL Document5 Filed 05/28/19 Page 2 of 13

indictment is attached as Exhibit A. At the detention hearing, the government intends to rely on
the indictment for probable cause and to proceed by way of proffer.

I. LEGAL AUTHORITY

As a preliminary matter, the "rules concerning the admissibility of evidence in criminal
trials do not apply to the presentation and consideration of information at the [detention] hearing.”
18 U.S.C. § 3142(f). The parties may proceed by way of proffer and hearsay is permitted. Id.;
United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996). Moreover, the Government is not
required to "spell out in precise detail how the government will prove its case at trial, nor specify
exactly what sources it will use." United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986);

United States v. Williams, 798 F.Supp. 34, 36 (D.D.C. 1992). A pretrial detention hearing should

 

not be used as a discovery device and cross-examination should be limited to the disputed issues,
since the detention hearing is not to be turned into a mini-trial and is not to be used as a subterfuge
to obtain discovery. Smith, 79 F.3d at 1210, see also Williams, 798 F. Supp. at 36.

The Bail Reform Act Section 3142(e), which authorizes detentidn without bail pending
trial, provides:

If, after a hearing pursuant to the provisions of subsection (f) of this
section, the judicial officer finds that no condition or combination
of conditions will reasonably assure the appearance of the person as
required and the safety of any other person and the community, such
judicial officer shall order the detention of the person before trial.

18 U.S.C. § 3142(e) (emphasis added). Factors that the Court must consider when
determining whether there are release conditions that will reasonably assure a defendant's
appearance as required and the safety of any person and the community are: (1) the nature and

circumstances of the offense charged, (2) the weight of the evidence against the person, (3) the
2
Case 1:19-cr-00177-RCL Document5 Filed 05/28/19 Page 3 of 13

history and characteristics of the person, and (4) the nature and seriousness of the danger to any
person or the community that would be posed by the person's release. 18 U.S.C. § 3142(g). A
defendant must be detained pending trial if the Court determines that no condition or combination
of conditions “will reasonably assure the appearance of the person as required and the safety of
any other person and the community...” 18 U.S.C. § 3142(e). A judicial determination that a

defendant should be detained pending trial on grounds of community safety must be supported by

 

clear and convincing evidence. 18 U.S.C. § 3142(f)(2)(B); see also United States v. Simpkins, 826
F.2d 94, 96 (D.C. Cir. 1987).

The government may request detention in any case where a defendant is charged with a
felony involving possession of a firearm, per Section 3142(f)(1)(E), and the government requests
detention in this case on that basis. The government has also requested detention pursuant to
Section 3142(d)(1)(A)(iii), because the defendant is currently on probation.

I. FACTUAL BACKGROUND

On May 21, 2019 at approximately 7:00 p.m., a witness called 911 and reported that there
was a woman with a gun on the 4900 block of Jay Street, NE in Washington, D.C. The caller
reported that the woman was wearing a yellow hoodie and black jeans and carrying a black bag.
Officers Crawley and Elliott were dispatched to the location. Upon arriving, officers saw the
defendant Antoinette Gilmore, who was: wearing a yellow hoodie and black jeans and carrying a
black bag. The officers exited their vehicles and asked the defendant to stop, at which point the
defendant ran from officers. As she fled, she removed the black bag she was carrying and

tossed it on the ground. Officer Crawley stopped and recovered the bag and Officer Elliott
Case 1:19-cr-00177-RCL Document5 Filed 05/28/19 Page 4 of 13

caught up to the defendant and stopped her a short distance (less than a block) from where the
chase began.

Officers recovered a firearm from the black bag that the defendant dropped. The firearm
is a Cobra .380 caliber and was loaded with one round of ammunition in the chamber and two in
the magazine. See Exhibit B, photos of firearm and ammunition. As is further discussed
below, the defendant has a prior felony conviction. There are no firearms manufacturers in the
District of Columbia.

The defendant was arrested and gave a statement to MPD Detective Darren Brake. The
defendant admitted to knowing there was a firearm in her bag, but stated she took the firearm to
ensure her family members were safe from others who had threatened them.

Officer Crawley spoke with the 911 caller and the undersigned has also spoken with the
911 caller. The 911 caller indicated that it was alerted by a young person that the defendant had
a gun, and that it was especially concerned because the defendant was on the street with other
children (the 911 caller believed the defendant to be a child as well, due to her appearance).

The young person who alerted the 911 caller to the defendant indicated that the defendant was
trying to get some other people in the neighborhood.
IV. DEFENDANT’S CRIMINAL HISTORY

On September 14, 2014, the defendant was convicted of Armed Robbery and First Degree
Burglary in Charles County, Maryland. The defendant received a sentence of 20 years
confinement with 15 years suspended, resulting in a prison term of five years followed by a 5 year
term of probation. The defendant is on probation in this matter from 7/16/18 through 8/16/23 and

was therefore on probation at the time of this incident. According to the pretrial services report,

4
Case 1:19-cr-00177-RCL Document5 Filed 05/28/19 Page 5 of 13

the defendant was not in compliance with probation at the time of her arrest. Specifically, the
defendant failed to report in person on 4/18/19, failed to report for drug testing on 4/8/19, 4/29/19
and 5/13/19, and submitted an insufficient quantity for drug testing on 4/15/19.

The government also notes the information on page 4 of the Pretrial Services Agency report
dated 5/22/19.

V. ARGUMENT

All four factors that the court is to consider under 18 U.S.C. § 3142(g) favor detention in
this case.

First, as to the nature and circumstances of the offense charged, the defendant is a felon in
possession of a firearm. The firearm was loaded and being carried in the community at a time
when young people were present. The defendant’s statements to Detective Brake and the 911
caller’s statements indicate that the defendant was involved in some kind of ongoing dispute while
in possession of the firearm.

As to the second factor, the weight of the evidence against the person, the government
would assert that there is strong evidence in this case. The officers saw the defendant toss the bag
with the firearm and did not lose sight of her. The stop of the defendant and the recovery of the
bag is depicted on body-worn camera. The defendant gives a Mirandized statement to Detective
Brake admitting to knowledge of the firearm in her bag.

The third factor, the history and characteristics of the person, also favors detention. The
defendant is on supervision for an armed felony. She has been on probation for less than a year
and is notincompliance. She has missed at least on check-in and multiple drug tests. Possession
of the firearm in this case is a violation of her probation.

5
Case 1:19-cr-00177-RCL Document5 Filed 05/28/19 Page 6 of 13

Finally, the government asserts that the nature and seriousness of the danger to the
community that would be posed by the defendant’s release is too great in this case. The defendant
is on probation for a violent felony and possessed a loaded firearm in the community while other
individuals, including children, were present.

The government reserves the right to, and will make, further arguments at the detention
hearing. The government respectfully requests this Court to find, by clear and convincing
evidence, that no condition or combination of conditions can be imposed that would reasonably
assure the safety of the community. This Court should order that Antoinette Gilmore be held
without bond during the pendency of this case to ensure her appearance as required and to protect
the safety of any other person and the community from the defendant.

WHEREFORE, we respectfully request that the Court issue an Order granting the

government’s motion that Antoinette Gilmore be held without bond.

Respectfully submitted,

JESSIE K. LIU

UNITED STATES ATTORNEY
D.C. Bar No. 472845

By:

 

Sara Vanore, P.A. Bar 208070

Assistant United States Attorney
555 4th Street, N.W., Fourth Floor
Washington, D.C. 20530
202-252-7102

sara. vanore@usdoj.gov
Case 1:19-cr-00177-RCL Document5 Filed 05/28/19 Page 7 of 13

Exhibit A
Case 1:19-cr-00177-RCL Document5 Filed 05/28/19 Page 8 of 13

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA ‘ CRIMINAL NO.
Vv. ; MAGISTRATE NO: 19-MJ-0136
ANTOINETTE CAMILLE GILMORE, : VIOLATION:
: 18 U.S.C. § 922(g)(1)
Defendant. : (Unlawful Possession of a Firearm and

Ammunition by a Person Convicted of
Crime Punishable by Imprisonment for a
Term Exceeding One Year)

FORFEITURE: 18 U.S.C. § 924(d),
21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)

INDICTMENT
‘The Grand Jury charges that:
COUNT ONE

On or about May 21, 2019, within the District of Columbia, ANTOINETTE GILMORE,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, in
the State of Maryland, in the Circuit Court for Charles County, Criminal Case No. 08-K-14-232,
did unlawfully and knowingly receive and possess a firearm, that is, a Cobra, .380 caliber handgun,
and did unlawfully and knowingly receive and possess ammunition, that is, .380 caliber
ammunition, which had been possessed, shipped and transported in and affecting interstate and

foreign commerce.

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
United States Code, Section 922(g)(1))
Case 1:19-cr-00177-RCL Document5 Filed 05/28/19 Page 9 of 13

he

FORFEITURE ALLEGATION

Upon conviction of the offense alleged in Count One this Indictment, the defendant

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title

28, United States Code, Section 2461(c), any firearms and ammunition involved in or used in the

knowing commission of the offense, including but not limited to a Cobra, .380 caliber handgun

and .380 caliber ammunition.

Be

If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

(a)
(b)
(c)
(d)
(e)

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property that cannot be subdivided without

difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

FOREPERSON.

Attorney of the United States in
and for the District of Columbia.
Case 1:19-cr-00177-RCL Document5 Filed 05/28/19 Page 10 of 13

Exhibit B
 
Senne ES

 
 
